Virgin, J.
The substantive facts essential to the maintenance *370of the action are sufficiently set out in the declaration. True, that the property alleged to have been fraudulently transferred is not declared in totidem verbis, to be liable to attachment or seizure on execution. But the kinds and quantity of property are specifically described; and the law applicable to these facts informs us that nearly all, possibly the whole, at any rate much more in value of the property than “double the amount of the creditor’s demand” is not exempt from attachment and seizure. The allegation is therefore sufficient. Gould’s PL c. Ill, § 12. Steph. Pl. 9th Am. ed. *312.
The conclusion is also sufficient. It expressly refers to the chapter and section of the statute on which the action is based, although it omits the last clause of the statute. Penley v. Whitney, 48 Maine, 351, 352.

Exceptions overruled.

Appleton, O. J., Walton, Dickerson, Barrows and Peters, JJ., concurred.